Case 3:15-cv-01106-TJC-PDB Document 85 Filed 03/31/20 Page 1 of 2 PageID 2254



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 RANDOLPH and TABETHA SELLERS,
 Individually and on behalf of a class of
 persons similarly situated,
                                                         Case No.: 3:15-cv-1106-TJC-PDB
        Plaintiffs,

 v.

 RUSHMORE LOAN MANAGEMENT
 SERVICES, LLC,

        Defendant.

                                                     /

        JOINT MOTION TO ALTER BRIEFING SCHEDULE TO ALLOW FOR
                       SETTLEMENT CONFERENCE

       The parties, by and through undersigned counsel, hereby file this Joint Motion to Alter

Briefing Schedule to Allow for Settlement Conference, and as grounds therefore, state:

       1.      This matter has been set for a settlement conference with Magistrate Judge Patricia

D. Barksdale on May 27, 2020. [D.E. 84].

       2.      The parties request that Plaintiffs’ class certification brief be due not less than 21

days after the settlement conference is complete, and that Defendant’s responsive brief due

fourteen days thereafter, in keeping with the briefing schedule contemplated by this Court’s

previous Scheduling Order [D.E. 77].

       3.      This request is made in good faith by joint agreement between the parties, is not

made for the purposes of delay and is made to increase judicial economy.

       WHEREFORE, the parties hereby request that this Honorable Court enter an Order

delaying the class briefing schedule as outlined in D.E. 77 and as outlined above.




                                                 1
Case 3:15-cv-01106-TJC-PDB Document 85 Filed 03/31/20 Page 2 of 2 PageID 2255



       Respectfully submitted this 31st day of March, 2020.

 VARNELL & WARWICK, P.A.                           TROUTMAN SANDERS, LLP



 /s/ Brian W. Warwick                              /s/ Jon S. Hubbard (permission via email)
 BRIAN W. WARWICK                                  Jon S. Hubbard, admitted pro hac vice
 Florida Bar No.: 0605573                          1001 Haxall Point
 JANET R. VARNELL                                  Richmond, VA 23219
 Florida Bar No.: 0071072                          Telephone: (804) 697-1407
 1101 E. Cumberland Ave., Ste. 201H, #105          Facsimile: (804) 697-1339
 Tampa, FL 33602                                   Jon.hubbard@troutman.com
 Telephone: (352) 753-8600
 Facsimile: (352) 504-3301                         TROUTMAN SANDERS, LLP
 bwarwick@varnellandwarwick.com                    John C. Lynch, admitted pro hac vice
 jvarnell@varnellandwarwick.com                    222 Central Park Avenue, Suite 2000
 kstroly@varnellandwarwick.com                     Virginia Beach, VA 23462
                                                   Telephone: (757) 687-7765
                                                   Facsimile: (757) 687-1504
                                                   John.Lynch@troutman.com

 MAX STORY, P.A.                                   TERNAM, KEMKER, SCHARF, BARKIN, FRYE,
 Max Story                                         O’NEILL & MULLIS, P.C.
 Florida Bar No. 527238                            Amy L. Drushal
 328 2nd Avenue North, Suite 100                   Florida Bar No. 0546895
 Jacksonville Beach, FL 32250                      101 E. Kennedy Blvd., Suite 2700
 Telephone: (904) 372-4109                         Tampa, FL 33602
 Facsimile: (904) 758-5333                         Telephone: (813) 223-7474
 max@maxstory.com                                  adrushal@trenam.com
                                                   pbs@trenam.com
 Counsel for Plaintiffs
                                                   Counsel for Defendant




                                               2
